Case 3:19-cv-11375-RHC-EAS ECF No. 30 filed 09/30/20            PageID.310      Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

DENISE DIFABIO,

                    Plaintiff,

v.                                                      Case No. 19-11375

MENARD, INC.,

                Defendant.
________________________________/

       ORDER SETTING DISCOVERY CUT-OFF AND SETTING TELEPHONIC
                            CONFERENCE

      Plaintiff Denise Difabio brings this action under premises liability, negligence,

gross negligence, and res ipsa loquitor. (ECF No. 1-3, PageID.23-29.) The court’s

original scheduling order, issued on June 10, 2019, set the discovery cut-off for

February 18, 2020. (ECF No. 7.) On December 13, 2019, the parties stipulated to

extend the deadline to April 1, 2020. (ECF No. 17.)

      The court held a telephonic conference on May 26, 2020. At that time, the parties

indicated that discovery had not been completed, and due to the outbreak of the

Coronavirus Disease (“COVID-19”), discovery was extended to August 11, 2020. The

court held another telephonic conference on August 11, 2020, where the parties stated

they had mutually agreed to delay discovery in order to conserve resources prior to an

August 27 facilitation. At a telephonic conference on August 31, 2020, the parties

agreed to a four weeks’ delay to engage in settlement negotiations.

      On September 28, 2020, the court held a telephonic status conference. The

parties reported they were unable to reach a settlement. In addition, they disputed
Case 3:19-cv-11375-RHC-EAS ECF No. 30 filed 09/30/20                             PageID.311   Page 2 of 2




whether discovery had been completed. Given that the parties delayed discovery

beginning on August 11 in order to pursue facilitation and settlement discussions, the

court will now set October 30, 2020 as a discovery cut-off. The court will set a

telephonic conference for November 2, 2020, at which time the court will discuss further

scheduling and deadlines. Accordingly,

        IT IS ORDERED that a discovery cut-off is set for October 30, 2020.

        IT IS FURTHER ORDERED that a telephonic conference is set for November 2,

2020 at 10:00 am.

                                                             s/Robert H. Cleland                       /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: September 30, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 30, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                            /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-11375.DIFABIO.OrderSettingDiscoveryCut-
OffandSettingTelephonicConference.RMK.docx




                                                        2
